TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00544-CR


Derreck Lynn Galvan, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,923, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file a brief is granted.  Appellant's
counsel, Ms. Valerie A. Bullock, is ordered to tender a brief in this cause no later than March 11,
2005.  No further extension of time will be granted.
It is ordered January 21, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish